Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”), made this 14th day of January, 2009
is entered into by Central Garden & Pet Company and/or any of its wholly owned
subsidiaries, successors and assigns (collectively called “the Company”) and
Glen R. Fleischer (“Executive”).

WHEREAS, the Company desires to employ Executive and Executive desires to become
employed by the Company;

THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1. Effective Date: This Agreement shall become effective on January 14, 2009,
(“Effective Date”).

2. Term of Employment: Executive will be employed by the Company for an
indefinite term, subject to termination as set forth below.

3. Position: Executive shall serve as President Pet Products Division. He shall
perform those duties and responsibilities consistent with such position that are
assigned to him by the Chief Executive Officer of the Company. Executive’s
position and related terms and conditions of employment may from time to time be
modified by the Company in its discretion. .

4. Full Time Performance of Duties: During the Term of Employment, except for
periods of absence occasioned by illness, reasonable vacation periods, and
reasonable leaves of absence, Executive agrees to devote substantially all his
business time, attention, skill, and efforts to the faithful and loyal
performance of his duties under this Agreement and shall not during his
employment with the Company engage in any other business activities, duties or
pursuits, render any services of a business, commercial, or professional nature
to any other person or organization, whether for compensation or otherwise,
without the prior written consent of Company. However, the expenditure of
reasonable amounts of time for educational, charitable, or professional
activities for which Executive will not receive additional compensation from the
Company, shall not be considered a breach of this Agreement if those activities
do not materially interfere with the services required of Executive under this
Agreement.

5. Salary: The Company will pay Executive an annualized base salary of $ 415,000
in accordance with the Company’s payroll practices for executives. Executive
will be eligible for periodic salary reviews consistent with the Company’s
salary review practices for executives.

6. Bonus: Executive will be eligible for a bonus each year during the Term of
Employment with a target amount of fifty percent (50%) of Executive’s base
salary in effect at the beginning of the year in question, to be awarded upon
attainment of the annual operating goals and the personal goals established by
the Chief Executive Officer. The award and amount of any such bonus shall be in
the discretion of the Company.

 

1



--------------------------------------------------------------------------------

7. Options: Executive will be granted a non-qualified Performance Based Stock
Option to purchase fifty thousand (50,000) shares of Company Common Stock (CENT
A) with price determined by the “fair market value” upon the date of issue.
These options shall vest over a four (4) year period at a rate of twenty-five
percent (25%) per year with the first traunch vesting on March 4, 2010. The
options shall expire on March 4, 2014. The right to exercise the options shall
be consistent with the terms of the Central Garden & Pet Company 2003 Omnibus
Equity Incentive Plan.

8. Restricted Stock: The Executive will receive fifty thousand
(50,000) restricted shares of Central Garden & Pet Company Stock (CENT A) on the
Effective Date of this Agreement. These shares shall vest at the rate of 25% per
year beginning at the end of year three (3) and being fully vested at the end of
year six (6).

9. Benefits: Subject to all applicable eligibility requirements Executive will
participate in any and all 401(k), medical, dental, life and long-term
disability insurance and/or other benefit plan which, from time to time, may be
established as generally applicable to other similarly situated Company
executives.

10. Vacation: Executive will earn four (4) weeks vacation annually. Executive’s
maximum vacation accrual will be six (6) weeks. Once Executive has accrued six
(6) weeks vacation, he will stop earning vacation until he has taken vacation
and reduced his accrual below six (6) weeks.

11. Automobile: During the Term of Employment, the Company will provide
Executive with a monthly automobile allowance of $1000.00.

12. Reimbursement of Expenses: The Company will reimburse Executive for all
reasonable travel, entertainment and other expenses incurred or paid by the
Executive in connection with, or related to, the performance of his duties,
responsibilities or services under this Agreement in accordance with the
Company’s policies, upon presentation by Executive of documentation, expense
statements, vouchers and/or other supporting information as the Company may
request. In no event shall reimbursements be made for expenses incurred by
Executive after the end of the calendar year following the calendar year in
which Executive incurs the expense.

13. Incapacity: In the event that Executive becomes physically or mentally
disabled or incapacitated such that it is the reasonable, good faith opinion of
the Company that Executive is unable to perform the services required under this
Agreement with or without reasonable accommodation, then after four (4) months
of continuous physical or mental disability, this Agreement will terminate;
provided, however, that during this four (4) month period, Executive shall be
entitled to the continuation of his compensation as provided by this Agreement;
however such continued payments by the Company shall be integrated with any
disability, workers’ compensation, or other insurance payments received, such
that the total amount does not exceed the compensation as provided by this
Agreement. For purposes of this Agreement, physical or mental disability does
not include any disability arising from current use of alcohol, drugs or related
issues.

 

2



--------------------------------------------------------------------------------

14. Termination by the Company For Cause: The Company may terminate Executive
for cause. If Executive is terminated for cause, he will receive only his
compensation earned pro rata to the date of his termination. All other benefits
will cease on the date of Executive’s termination. Cause shall be defined as:

 

  (a) An act or omission constituting negligence or misconduct which is
materially injurious to the Company;

 

  (b) Failure to comply with the lawful directives of the Board of Directors;

 

  (c) A material breach of this Agreement by Executive, which is not cured
within thirty (30) days after written notice thereof;

 

  (d) Failure to perform in a manner acceptable to the Company after written
notice and an opportunity to cure;

 

  (e) The abuse of alcohol or drugs;

 

  (f) Fraud, theft or embezzlement of Company assets, criminal conduct or any
other act of moral turpitude by which is materially injurious to the Company;

 

  (g) A material violation of any securities law, regulation or compliance
policy of the Company;

 

  (h) Executive’s death or incapacity exceeding four (4) months as provided in
Section 13 above.

15. Termination By Executive For Cause: Termination By Executive For Cause:
Executive may also terminate this Agreement for cause by giving thirty (30) days
written notice to the Company’s Vice President of Human Resources of an alleged
material breach of this Agreement by the Company, provided such breach is not
cured by the Company within the thirty (30) day notice period. If Executive
terminates his employment under this section, he will be entitled to the same
severance as if he were terminated by the Company without cause as provided in
Section 16, below. Such payments shall be Executive’s sole and exclusive remedy
in the event of a termination of this Agreement by Executive for cause.

16. Termination By The Company Without Cause: The Company may terminate
Executive’s employment under this Agreement at any time without cause by giving
Executive thirty (30) days written notice of termination. If the Company
terminates Executive under this section, within 10 days after Executive signs a
general release of claims in a form acceptable to the Company that becomes
irrevocable, provided a later payment is not required by Section 17 below, the
Company will pay Executive a severance consisting of a continuation of
Executive’s base salary for a nine (9) month period, subject to applicable
payroll deductions, and health

 

3



--------------------------------------------------------------------------------

insurance continuation for nine (9) months. Executive will be provided, at most,
sixty (60) days to consider whether to sign such release. Such payments shall
cease, and no further severance obligation will be owed, in the event Executive
obtains other equivalent employment during the severance period. Such severance
payments shall be Executive’s sole and exclusive remedy in the event of a
termination of this Agreement by the Company without cause. At its option, the
Company may pay Executive thirty (30) days additional salary and benefits
provided in this Agreement in lieu of giving Executive the thirty (30) days
notice as provided above.

17. Section 409A Delay: Effective January 1, 2009 each payment hereunder subject
to Section 409A will be considered a separate payment for purposes of
Section 409A. To the extent that it is determined by the Company in good faith
that all or a portion of any payments hereunder subject to Section 409A made in
connection with Executive’s separation from service are not exempt from
Section 409A and that Executive is a “specified employee” (within the meaning of
Section 409A) at the time of his separation from service, then payment of such
non-exempt payments shall not be made until the date that is six (6) months and
one day after his separation from service (or, if earlier, his death), with any
payments that are required to be delayed being accumulated during the six-month
period and paid in a lump sum on the date that is six (6) months and one day
following his separation from service and any subsequent payments, if any, being
paid in accordance with the dates and terms set forth herein.

18. Termination by Executive Without Cause: Executive may terminate his
employment without cause by giving the Company thirty (30) days written notice
of termination. If Executive terminates his employment without cause under this
section, he will receive only his salary and benefits earned pro rata to the
date of his termination. All other salary and benefits will cease on the date of
Executive’s termination. At its option, the Company may pay Executive his salary
and benefits provided in this Agreement through the effective date of his
written notice of termination and immediately accept his termination.

19. Confidential Business Information: The Company has and will continue to
spend significant time, effort and money to develop proprietary information
which is vital to the Company’s business. During Executive’s employment with the
Company, Executive has and will have access to the Company’s confidential,
proprietary and trade secret information including but not limited to
information and strategy relating to the Company’s products and services
including customer lists and files, product description and pricing, information
and strategy regarding profits, costs, marketing, purchasing, sales, customers,
suppliers, contract terms, employees, salaries; product development plans;
business, acquisition and financial plans and forecasts and marketing and sales
plans and forecasts (collectively called “Company Confidential Information”).
Executive will not, during his employment with the Company or thereafter,
directly or indirectly disclose to any other person or entity, or use for
Executive’s own benefit or for the benefit of others besides the Company, any
Company Confidential Information. Upon termination of this Agreement, Executive
agrees to promptly return all Company Confidential Information.

 

4



--------------------------------------------------------------------------------

20. Non-Solicitation of Employees: While Executive is employed by the Company
and for twelve (12) months after such employment terminates, Executive will not
(acting either directly or indirectly, or through any other person, firm, or
corporation) induce or attempt to induce or influence any employee of the
Company to terminate employment with the Company when the Company desires to
retain that person’s services.

21. Duty of Loyalty: During term of this Agreement and any post-employment
consulting agreement, Executive agrees that he will not, nor will he permit any
entity or other person under his control, to directly or indirectly hold, manage
operate or control, or participate in the ownership, management, operation or
control of, or render executive, managerial, market research, advice or
consulting services, either directly or indirectly, to any business engaged in
or about to be engaged in developing, producing, marketing, distributing or
selling lawn, garden, animal health, nutrition or pet related products.

22. Separability: Each provision of this Agreement is separable and independent
of the other provisions. If any part of this Agreement is found to be invalid,
the remainder shall be given full force and effect as permitted by law.

23. Complete Agreement: This Agreement constitutes the entire agreement between
Executive and the Company regarding the subjects covered by this Agreement. No
other agreement, understanding, statement or promise other than those contained
in this Agreement is part of their employment agreement or will be effective.
Any modification of this Agreement will be effective only if it is in writing
and signed by the Chief Executive Officer of the Company.

24. Notice: All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given (except as may
otherwise be specifically provided herein to the contrary) if delivered by hand
and receipted for by the party to whom said notice or other communication shall
have been directed or mailed by certified or registered mail with postage
prepaid:

 

(a)    If to the Company to:

  Central Garden & Pet Company   1340 Treat Blvd., Suite 600   Walnut Creek, CA
94597   Attention: William E. Brown, Chairman/CEO

         with a copy to:

  Paul Hastings Janofsky & Walker LLP   55 Second Street, 24th Floor   San
Francisco, CA 94105   Attention: Robert P. Kristoff, Esq.

(b)    If to the Executive to:

  Glen R. Fleischer   P. O. Box 48   New Vernon, New Jersey 07976

 

5



--------------------------------------------------------------------------------

25. Related Agreements: As an inducement to the Executive and to the Company to
enter into this Agreement, Executive has executed Exhibit A Post Employment
Consulting Agreement and Exhibit B Agreement to Protect Confidential
Information, Intellectual Property and Business Relationships, all attached and
incorporated by reference. Exhibits A and B shall survive the termination of
this Employment Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year referenced above.

 

/s/ Glen R. Fleischer Glen R. Fleischer Central Garden & Pet Company By    /s/
William E. Brown   William E. Brown, Chairman and Chief Executive Officer

 

6



--------------------------------------------------------------------------------

EXHIBIT A

POST EMPLOYMENT CONSULTING AGREEMENT

This Agreement is made this 14th day of January, 2009 (the “Effective Date”) by
and between Central Garden & Pet Company and/or any wholly owned subsidiaries,
successors and assigns (collectively called “the Company”) and Glen R. Fleischer
(Executive”).

WHEREAS, Executive recognizes that in his capacity as a key executive with the
Company he will provide unique services that will be exceedingly difficult to
replace after termination of his employment;

WHEREAS, Executive recognizes that the Company desires continued access to
Executive’s unique services, knowledge and a reasonable transition after the
termination of Executive’s employment;

WHEREAS, Executive recognizes that he has been provided adequate consideration
for entering into this Consulting Agreement (“Agreement”);

THEREFORE, in consideration of the employment of Executive as president of the
Company’s Pet Division and other good and adequate consideration, Executive and
the Company agree to the following:

1. Option to Receive Consulting Services. Executive hereby grants the Company an
option to receive continuing Consulting Services. This option shall be exercised
in the Company’s sole discretion, in writing, no later than ten (10) business
days following termination of Executive’s employment with the Company
(“Exercise”).

2. Consulting Services. If this option is Exercised, Executive will provide
continuing strategic advice and counsel related to the business issues and
projects Executive was involved in while employed by the Company (“Consulting
Services”). Consulting Services shall performed at such times and in a manner as
are mutually agreed and shall, on average, consist of 20 to 30 hours per month.

3. Term of Agreement. If this option is Exercised, Executive will provide
Consulting Services effective upon Exercise by the Company and continuing
thereafter for a period of twelve (12) months (“Term of Agreement”).

4. Compensation. Executive shall be paid fifteen percent (15%) of his base
salary at time of termination of Executive’s employment with the Company during
the Term of Agreement. This amount shall be paid one-twelfth (1/12) at the end
of each month for twelve (12) months.

 

7



--------------------------------------------------------------------------------

5. Expenses. During the Term of Agreement, Executive will be reimbursed by the
Company for all expenses necessarily incurred in the performance of this
Agreement.

6. Termination. Notwithstanding the Term of Agreement specified above, this
Agreement shall terminate under any of the following circumstances: (a) in the
event Executive dies, this Agreement shall terminate immediately; (b) if due to
physical or mental disability, Executive is unable to perform the services
called for under this Agreement with or without reasonable accommodation, either
the Company or Executive may terminate this Agreement by providing thirty
(30) days’ written notice; (c) the Executive materially breaches the terms of
this Agreement, and (d) the parties may terminate this Agreement by mutual
written agreement.

7. Unique Services; Duty of Loyalty. Executive acknowledges and agrees that the
services he performs under this Agreement are of a special, unique, unusual,
extraordinary, or intellectual character, which have a peculiar value, the loss
of which cannot be reasonably or adequately compensated in damages in an action
at law. Executive further acknowledges and agrees that during his employment and
during the Term of Agreement he will have a continuing fiduciary duty and duty
of loyalty to the Company. He agrees that during the Term of Agreement, he will
not render executive, managerial, market research, advice or consulting
services, either directly or indirectly, to any business engaged in or about to
be engaged in developing, producing, marketing, distributing or selling lawn,
garden, animal health, nutrition or pet related products or which would
otherwise conflict with his obligations to the Company.

8. Confidential Information or Materials. During the Term of Agreement,
Executive will have access to the Company’s confidential, proprietary and trade
secret information including but not limited to information and strategy
regarding the Company’s products and services including customer lists and
files, product description and pricing, information and strategy regarding
profits, costs, marketing, purchasing, sales, customers, suppliers, contract
terms, employees, salaries; product development plans; business, acquisition and
financial plans and forecasts and marketing and sales plans and forecasts
(collectively called “Company Confidential Information”). Executive will not,
during the Term of Agreement or thereafter, directly or indirectly disclose to
any other person or entity, or use for Executive’s own benefit or for the
benefit of others besides Company, any Company Confidential Information. Upon
termination of this Agreement, Executive agrees to promptly return all Company
Confidential Information.

9. Remedies. Executive understands and acknowledges that Company’s remedies at
law for any material breach of this Agreement by Executive are inadequate and
that any such breach will cause the Company substantial and irrevocable damage
and therefore, in the event of any such breach, in addition to such other
remedies which may be available, including the return of consideration paid for
this Agreement, Executive agrees that the Company shall have the right to seek
specific performance and injunctive relief. It is also expressly agreed that, in
the event of such a breach, Company shall also be entitled to recover all of its
costs and expenses (including attorneys’ fees) incurred in enforcing its rights
hereunder.

 

8



--------------------------------------------------------------------------------

10. Independent Contractor Status. For all purposes, during the Term of
Agreement, Executive shall be deemed to be an independent contractor, and not an
employee or agent of the Company. Accordingly, Executive shall not be entitled
to any rights or benefits to which any employee of Company may be entitled.

11. Other Employment. Nothing in this Agreement shall prevent Executive from
performing services for other employers or business entities, consistent with
the terms of this Agreement, during the Term of Agreement.

12. Intellectual Property Rights. Company shall have sole ownership of and all
right, title and interest, to all data, drawings, designs, analyses, graphs,
reports, products, tooling, physical property, computer programs, software code,
trade secrets and all inventions, discoveries and improvements or other items or
concepts, whether patentable or not, (collectively, “Intellectual Property”)
which are conceived or reduced to practice during the Term of Agreement and
arising out of or relating to the services performed hereunder or using the
equipment or resources of the Company. To the extent any such Intellectual
Property qualifies as a “work for hire” under the United States Copyright Act
(17 U.S.C. Sec. 101), Executive agrees that the Company is the author for
copyright purposes. To the extent that any Intellectual Property is not a work
for hire, Executive agrees to assign, and hereby does assign, its entire right,
title and interest in such Intellectual Property, including the right to sue for
past infringements.

13. No Authority to Bind Company. During the Term of Agreement, Executive will
not have any authority to commit or bind Company to any contractual or financial
obligations without the Company’s prior written consent.

14. Assignment. This is a personal services agreement and Executive may not
assign this Agreement, or any interest herein, without the prior written consent
of the Company.

15. Entire Agreement. This Agreement constitutes the entire understanding of the
parties on the subjects covered. It cannot be modified or waived except in a
writing signed by both parties.

16. Agreement Enforceable to Full Extent Possible. If any restriction set forth
in this Agreement is found by a court to be unenforceable for any reason, the
court is empowered and directed to interpret the restriction to extend only so
broadly as to be enforceable in that jurisdiction. Additionally, should any of
the provisions of this Agreement be determined to be invalid by a court of
competent jurisdiction, it is agreed that such determination shall not affect
the enforceability of the other provisions herein.

 

9



--------------------------------------------------------------------------------

17. The parties agree to all of the terms and conditions set forth above.

 

Dated:   1/14/09    

    /s/    Glen R. Fleischer     Glen R. Fleischer

Dated:   1/14/09    

    Central Garden & Pet Company       /s/    William E. Brown     William E.
Brown     Chairman and Chief Executive Officer

 

10



--------------------------------------------------------------------------------

EXHIBIT B

AGREEMENT TO PROTECT CONFIDENTIAL INFORMATION, INTELLECTUAL

PROPERTY AND BUSINESS RELATIONSHIPS

This Agreement is made this 14th day of January, 2009 (the “Effective Date”) by
and between Central Garden & Pet Company and/or any of its wholly owned
subsidiaries, successors and assigns (collectively called “the Company”) and
Glen R. Fleischer (“Executive,” “I” or “Me”).

I RECOGNIZE that during my employment as a key executive with Central Garden &
Pet Company and/or any of its wholly owned subsidiaries, successors and assigns
(collectively called “the Company”), I have had and will continue to have access
to Confidential Information (as defined below) and valuable business
relationships;

I RECOGNIZE that my employment in certain capacities with a competitor could
involve the use or disclosure of Company Confidential Information;

I RECOGNIZE that the Company’s Confidential Information and business
relationships are critical to its success in the marketplace. The Company
operates on a nationwide-basis, and therefore, the Company’s commitment to
protecting its Confidential Information and business relationships is
nationwide;

I RECOGNIZE that the law regarding restrictive covenants varies from state to
state and the law that will apply to this Agreement after I terminate will
depend on factors such as where I live, where I work, the location of my
employer, the location of my former employer and other factors, many which are
unknown at this time;

THEREFORE, in consideration for the compensation provided to me, to prevent the
use or disclosure of Company Confidential Information, and to protect the
valuable business relationships of the Company, I agree to the following:

1. Definitions.

(a) Confidential Information. For purposes of this Agreement, “Confidential
Information” shall mean any information, including third-party information,
provided to the Company in confidence, regarding the Company, its business, its
plans, its customers, its contracts, its suppliers, or its strategies, that is
not generally known and provides the Company with an actual or potential
competitive advantage over those who do not know it. Confidential Information
includes, but is not limited to, all such information I learned or developed
during any previous employment with the Company or its predecessors in interest
and all of the Company’s confidential, proprietary and trade secret information,
which may include information and strategies relating to the Company’s products,
processes and services, including customer lists and files, product description
and pricing, information and strategy regarding profits, costs, marketing,
purchasing, sales, customers, suppliers, contract terms, employees, salaries,
product development plans, business, acquisition and financial plans and
forecasts, and marketing and sales plans and forecasts. I acknowledge that
requiring me to enter into this Agreement is one of the measures that the
Company uses to maintain the secrecy of its Confidential Information.

 

11



--------------------------------------------------------------------------------

(b) Relevant Territory. For purposes of this Agreement, “Relevant Territory”
shall mean any territory or region in which I performed services on behalf of
the Company or about which I learned Confidential Information regarding the
Company during the two (2) years prior to my separation from the Company for any
reason.

(c) Services. For purposes of this Agreement, “Services” shall mean the same or
similar activities in which I engaged during the two (2) years prior to my
separation from the Company for any reason.

2. Confidentiality. I agree that I will not, during my employment with the
Company (except in furtherance of the Company’s interests), or at any time after
employment terminates, without the prior written consent of the Company Vice
President of Human Resources, disclose any Confidential Information to or use
any Confidential Information for, any third party or entity. This restriction
prohibits me from, among other activities, engaging in or preparing to engage in
developing, producing, marketing, distributing or selling lawn, garden, animal
health, animal nutrition or pet related products for any business entity if that
activity in any way involves the use or disclosure of Company Confidential
Information and diverting or attempting to divert any business or customers from
the Company using Confidential Information. To the extent that any Confidential
Information is determined by a court of competent jurisdiction to be
confidential information rather than a trade secret under applicable law, the
prohibition on use and disclosure of that specific information shall be in
effect for a period of three years after the termination of my employment with
the Company; otherwise the prohibition shall last until the information ceases
to be a trade secret (other than through any breach of secrecy by me or other
third parties under a duty of secrecy to the Company). In the event that after
my employment with the Company ceases, if I have any doubt about whether
particular information may be used of disclosed, I will contact the Company Vice
President of Human Resources.

3. Post-Employment Activities

(a) Non-Competition. For twelve (12) months after the termination of my
employment with the Company and/or any post-employment consulting agreement with
the Company, I will not render executive, managerial, market research, advice or
consulting services, either directly or indirectly, to any business engaged in
or about to be engaged in developing, producing, marketing, distributing or
selling lawn, garden, animal health, animal nutrition or pet related products or
which would otherwise conflict with my obligations to the Company This paragraph
shall only apply in those jurisdictions where restrictions such as contained in
this paragraph are enforceable.

(b) Non-Solicitation of Customers. For twelve (12) months after the termination
of my employment with the Company and/or any post-employment consulting
agreement with the Company, I will not solicit directly or indirectly, on behalf
of any business entity described in

 

12



--------------------------------------------------------------------------------

paragraph (a) of this section or which otherwise competes with the Company, any
customer I solicited or serviced, or any customer about whom I learned
Confidential Information, while in the employ or service of the Company. This
paragraph shall apply in those jurisdictions where restrictions such as
contained in this paragraph are enforceable.

(c) Non-Solicitation of Employees. For twelve (12) months after the termination
of my employment with the Company and/or any post-employment consulting
agreement with the Company, I will not recruit, solicit or induce, or attempt to
recruit, solicit or induce, any employee of the Company to terminate their
employment with the Company or otherwise cease their relationship with the
Company.

(d) Duty to Present Contract. For twelve (12) months after the termination of my
employment with the Company and/or any post-employment consulting agreement with
the Company, before I accept employment with any person or organization that is
engage in or about to be engaged in developing, producing, marketing,
distributing or selling lawn, garden, animal health, animal nutrition or pet
related products, I agree (1) to advise that prospective employer about the
existence of this Agreement; (2) to provide that potential employer a copy of
this Agreement; and (3) to advise the Company’s Vice President of Human
Resources in writing, within five (5) business days, to whom I have provided a
copy of this Agreement.

4. Reformation/Severability. If any restriction set forth in this Agreement is
found by a court to be unenforceable for any reason, the court is empowered and
directed to interpret the restriction to extend only so broadly as to be
enforceable in that jurisdiction. Additionally, should any of the provisions of
this Agreement be determined to be invalid by a court of competent jurisdiction,
it is agreed that such determination shall not affect the enforceability of the
other provisions herein.

5. Further Acknowledgments. I understand that the restrictions contained in this
Agreement are necessary and reasonable for the protection of the Company’s
business, goodwill and its Confidential Information. I understand that any
breach of this Agreement will cause the Company substantial and irrevocable
damage and therefore, in the event of any such breach, in addition to such other
remedies which may be available, including the return of consideration paid for
this Agreement, I agree that the Company shall have the right to seek specific
performance and injunctive relief. Any business entity that employs me in a
capacity in which I violate this Agreement shall be liable for damages and
injunctive relief. Further, I understand that the Company intends to install the
full measure of protections permitted by the law to protect its Confidential
Information and business relationships, but does not intend to impose any
greater protections on me than those permitted by law. I acknowledge that the
law that governs restrictive covenants such as this, is important, rapidly
changing and varies from state to state. I also understand that the law that
will apply to this Agreement after I terminate will depend on factors such as
where I live, where I work, the location of my employer, the location of my
former employer and other factors, many which are unknown at the time I enter
this Agreement. I understand that I have been advised to consult with an
attorney of my choice to discuss this agreement and my legal obligations under
this agreement after my termination of employment. I understand that Paragraphs
3(a) and 3(b) do not apply and will not be enforced in California or other
states where restrictions such as contained in those paragraphs are not
permitted.

 

13



--------------------------------------------------------------------------------

6. Separability. Courts should treat each numbered paragraph as a separate and
severable contractual obligation intended to protect the legitimate interests of
the Company and to which I intend to be bound.

7. Non Waiver. I agree that the Company’s determination not to enforce this or
similar agreements as to specific violations shall not operate as a waiver or
release of my obligations under this Agreement.

8. Fiduciary Duty. This Agreement is in addition to any fiduciary duty and
obligation that may exist under statutory or common law.

9. Entire Agreement. This Agreement constitutes the entire understanding of the
parties on the subjects covered. It cannot be modified or waived except in a
writing signed by me and the Chief Executive Officer of the Company. I enter
into this Agreement voluntarily.

 

AGREED AND ACCEPTED BY: /s/    Glen R. Fleischer Glen R. Fleischer
/s/    William E. Brown For Central Garden & Pet Company

 

14